[Cite as Tharp v. Hillcrest Baptist Church of Columbus, 2022-Ohio-4695.]
                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Kevin Tharp,                                          :

                Plaintiff-Appellant,                  :             No. 22AP-231
                                                                 (C.P.C. No. 21CV-1678)
v.                                                    :
                                                              (REGULAR CALENDAR)
Hillcrest Baptist Church of Columbus,                 :
Ohio et al.,
                                                      :
                Defendants-Appellees.
                                                      :


                                         D E C I S I O N

                                  Rendered on December 27, 2022


                On brief: Butler, Cincione & DiCuccio, N. Gerald DiCuccio;
                Katz, Pryor & DiCuccio, LLP, and Robert K. DiCuccio, for
                appellant. Argued: Robert K. DiCuccio.

                On brief: Reminger Co., L.P.A., and Melvin J. Davis, for
                appellees. Argued: Melvin J. Davis.

                  APPEAL from the Franklin County Court of Common Pleas

McGRATH, J.
        {¶ 1} This is an appeal by plaintiff-appellant, Kevin Tharp, from a decision and
entry of the Franklin County Court of Common Pleas, entering judgment in favor of
defendants-appellees Hillcrest Baptist Church of Columbus, Ohio (individually "Hillcrest
Baptist" or "the church") and Timothy W. Lee (individually "Pastor Lee") after granting
appellees' motion for summary judgment and partial motion for judgment on the
pleadings.
        {¶ 2} On August 22, 2018, appellant filed a complaint in Franklin C.P. No. 18CV-
7172 naming as defendants Hillcrest Baptist, Pastor Lee, and Larry Roach. On July 31,
2020, appellant voluntarily dismissed that action.
No. 22AP-231                                                                               2

       {¶ 3} On March 17, 2021, appellant refiled a complaint against Hillcrest Baptist and
Pastor Lee. On April 14, 2021, appellant filed an amended complaint, alleging causes of
action for defamation, libel, slander, false-light invasion of privacy, invasion of privacy,
breach of confidentiality, negligence, intentional infliction of emotional distress, clergy
malpractice, declaratory judgment, breach of contract, and breach of fiduciary duties. On
April 26, 2021, Hillcrest Baptist and Pastor Lee (collectively "appellees") filed a partial
motion for judgment on the pleadings. On May 10, 2021, appellant filed a memorandum
contra. On September 17, 2021, the trial court filed a decision and entry granting appellees'
partial motion for judgment on the pleadings, thereby dismissing appellant's claims for
declaratory judgment, breach of contract, and breach of fiduciary duties.
       {¶ 4} On September 27, 2021, appellees filed a motion for summary judgment as
to appellant's remaining claims. On October 25, 2021, appellant filed a memorandum in
opposition. On April 4, 2022, the trial court filed a decision and entry granting appellees'
motion for summary judgment.
       {¶ 5} The following background facts are taken primarily from the decision of the
trial court granting summary judgment in favor of appellees. According to the allegations
in appellant's amended complaint, "on August 21, 2017, * * * Pastor Lee, a reverend with
the Church, held a private conference where '[Pastor] Lee asked [appellant] about a past
encounter that occurred with another Hillcrest Baptist Church congregant over thirty years
ago.' " (Apr. 4, 2022 Decision at 3.) The meeting was prompted because a current attendee
of the church, "now an adult, had recently recognized [appellant] as the man that sexually
molested him when he was fifteen years old." Although appellant's complaint "blandly
describes this sexual abuse as 'a past encounter,' [appellant] admitted in discovery to a
pattern of sexually abusing young boys." (Apr. 4, 2022 Decision at 3-4.)
       {¶ 6} During his deposition testimony, appellant "admitted having previously
molested the then-teen." Specifically, appellant testified he touched this individual in the
"[g]roin area," and acknowledged that he touched this individual's penis. According to
appellant's deposition, this was not "the only minor that [appellant] abused." (Apr. 4, 2022
Decision at 4.)
       {¶ 7} In its summary judgment decision, the trial court cited the following portion
of appellant's deposition testimony:
              Q. How many minors did you touch?
No. 22AP-231                                                                              3


              A. You'll have to ask that a different way.

              Q. No, I don't think I do.

              A. I can't answer that then.

              Q. Do you know how many minors you touched in the groin
              area?

              A. I know, yes.

              Q. All right. Then I'm asking you to tell me.

              A. Four knew it.

              Q. There were some you touched while they were asleep?

              A. Yes.

              Q. How many did you touch while they were asleep?

              A. I don't remember. I don't remember.

              Q. Was it more than five?

              A. I don't remember.

(Apr. 4, 2022 Decision at 4, quoting Appellant's Depo. at 19-20.)

       {¶ 8} The trial court found appellant's "description of this abuse was both candid
and unapologetic." (Apr. 4, 2022 Decision at 4.) In response to an inquiry as to why he
waited until the individuals were asleep to touch them, appellant responded: "It's the only
way I could risk it without being rejected. I had very low self-esteem." (Apr. 4, 2022
Decision at 4, quoting Appellant's Depo. at 26.)
       {¶ 9} The trial court found that "[d]espite admitting to sexually abusing minors
while they slept," appellant "took exception to characterizing that conduct as molestation."
When asked during his deposition if he considered his conduct "to be molestation,"
appellant responded "[n]o," stating there was "no sexual intent." Appellant characterized
his intent as "[s]howing affection." (Apr. 4, 2022 Decision at 5, quoting Appellant's Depo.
at 23.) When asked why he touched the groin area, appellant stated: "Most pleasurable part
No. 22AP-231                                                                              4

for a person of the male species." (Apr. 4, 2022 Decision at 5, quoting Appellant's Depo. at
24.)
       {¶ 10} After confronting appellant "with this history, Pastor Lee held an emergency
meeting at the Church to discuss [appellant's] admitted history of sexual abuse." During
that meeting, "Pastor Lee informed the congregation that he'd consulted with professionals
at Netcare, who opined in turn that [appellant] had an incurable disease, and that his
conduct at the Church amounted to grooming children." (Apr. 4, 2022 Decision at 5.)
       {¶ 11} In its summary judgment decision, the trial court also cited the following
portion of the deposition testimony of Marc Cooper, a member of Hillcrest Baptist:
                Q. Did [Pastor Lee] ever say that [appellant] had an incurable
                disease?

                A. He did not say that. He said that he had talked to
                professionals that said that it was an incurable disease.

                ***

                Q. Did he say that [appellant] was grooming children? And
                when I say "grooming," do you know what I mean?

                A. (Indicates affirmatively.)

                Q. Did he say that?

                A. Again, he said professionals told him that that's what
                [appellant] was doing.

(Apr. 4, 2022 Decision at 5, quoting Cooper Depo. at 21.)

       {¶ 12} In granting appellees' partial motion for judgment on the pleadings, the trial
court determined it lacked subject-matter jurisdiction, under the ecclesiastical abstention
doctrine, over appellant's claims for declaratory judgment, breach of contract, and breach
of fiduciary duty. In its summary judgment decision, the trial court determined appellees
were entitled to summary judgment on the remaining claims on the grounds: (1) truth is an
absolute defense to the claims, (2) the statements at issue constituted statements of
opinion, and (3) Pastor Lee had a qualified privilege to protect members of the
congregation.
No. 22AP-231                                                                                  5

       {¶ 13} On appeal, appellant sets forth the following two assignments of error for this
court's review:
              I. THE TRIAL COURT ERRED TO THE PREJUDICE OF
              PLAINTIFF IN GRANTING DEFENDANTS' MOTION FOR
              JUDGMENT ON THE PLEADINGS.

              II. THE TRIAL COURT ERRED TO THE PREJUDICE OF
              PLAINTIFF IN GRANTING DEFENDANTS' MOTION FOR
              SUMMARY JUDGMENT AS PLAINTIFF PRESENTED
              GENUINE ISSUES OF MATERIAL FACT NECESSITATING
              TRIAL.

       {¶ 14} Under his first assignment of error, appellant asserts the trial court erred in
granting appellees' partial motion for judgment on the pleadings. Specifically, appellant
argues the trial court erred in granting the motion based on the ecclesiastical abstention
doctrine.
       {¶ 15} An appeal of a decision "granting a motion for judgment on the pleadings
under Civ.R. 12(C) raises only questions of law," and "the standard for appellate review is
de novo." Lytal v. Crawl for Cancer, Inc., 10th Dist. No. 17AP-771, 2018-Ohio-2017, ¶ 7.
Civ.R. 12(C) permits "any party to move for judgment on the pleadings after the time for
pleading has closed." Id. at ¶ 8. Dismissal under Civ.R. 12(C) " 'is appropriate where a court
(1) construes the material allegations in the complaint, with all reasonable inferences to be
drawn therefrom, in favor of the nonmoving party as true, and (2) finds beyond doubt, that
the plaintiff could prove no set of facts in support of his claim that would entitle him to
relief.' " Id., citing Lin v. Gatehouse Constr. Co., 84 Ohio App.3d 96, 99 (8th Dist.1992).
       {¶ 16} As noted, the trial court determined it lacked subject-matter jurisdiction over
several of appellant's claims based on the ecclesiastical abstention doctrine. Insofar as the
trial court determined "it did not have jurisdiction of claims that involved purely
ecclesiastical matters, our review is also de novo." Zhelezny v. Olesh, 10th Dist. No. 12AP-
681, 2013-Ohio-4337, ¶ 10, citing Crosby-Edwards v. Ohio Bd. of Embalmers & Funeral
Dirs., 175 Ohio App.3d 213, 2008-Ohio-762, ¶ 21 (10th Dist.). Further, "when a trial court
determines its subject-matter jurisdiction, it is not confined to the allegations of the
complaint and it may consider any pertinent evidentiary materials in ruling upon a motion
to dismiss." Id., citing Nemazee v. Mt. Sinai Med. Ctr., 56 Ohio St.3d 109, 110 (1990);
Southgate Dev. Corp. v. Columbia Gas Transmission Corp., 48 Ohio St.2d 211 (1976).
No. 22AP-231                                                                                   6

       {¶ 17} It is well-settled that " 'civil courts lack jurisdiction to hear or determine
purely ecclesiastical or spiritual disputes of a church or religious organization,' " otherwise
" 'known as the ecclesiastical abstention doctrine.' " Mt. Pilgrim Baptist Church, Inc. v.
Bishop, 6th Dist. No. L-14-1206, 2015-Ohio-5161, ¶ 36, quoting Tibbs v. Kendrick, 93 Ohio
App.3d 35, 41 (8th Dist.1994). This principle reflects the recognition that " '[a]ll who unite
themselves to such a body [* * * i.e. the church] do so with an implied consent to [its]
government, and are bound to submit to it. * * * It is of the essence of these religious unions,
and of their right to establish tribunals for the decision of questions arising among
themselves, that those decisions should be binding in all cases of ecclesiastical cognizance,
subject only to such appeals as the organism itself provides for.' " Plough v. Lavelle, 170
Ohio App.3d 720, 2006-Ohio-6200, ¶ 16 (11th Dist.), quoting Watson v. Jones, 80 U.S. 679,
729 (1871).
       {¶ 18} Ohio appellate courts, in summarizing principles derived from "a long line of
United States Supreme Court precedent dating back to 1871, have articulated the
ecclesiastical abstention doctrine as a two-part test used to determine whether a court has
subject matter jurisdiction over a church dispute." Mt. Pilgrim Baptist Church at ¶ 37.
Under "the first step, courts must determine whether the organization is hierarchical or
congregational." Id., citing Bhatti v. Singh, 148 Ohio App.3d 386, 2002-Ohio-3348, ¶ 25
(12th Dist.). In this respect, " '[a] hierarchical polity exists when "the religious congregation
* * * is but a subordinate member of some general church organization in which there are
superior ecclesiastical tribunals with a general and ultimate power of control more or less
complete, in some supreme judicatory over the whole membership of that general
organization." ' " Id., quoting State ex rel. Morrow v. Hill, 51 Ohio St.2d 74, 76 (1977),
quoting Watson at 722-23. On the other hand, "a congregational polity exists where a
religious congregation 'is strictly independent of other ecclesiastical associations, and so far
as church government is concerned, owes no fealty or obligation to any higher authority.' "
Id., quoting Watson at 722.
       {¶ 19} If an organization "is congregational, then the court determines whether the
dispute is ecclesiastical or secular in nature." Id., citing Tibbs at 43. A court "maintains
jurisdiction over secular issues." Id., citing Tibbs at 42.
       {¶ 20} In addressing appellees' partial motion for judgment on the pleadings, the
trial court cited allegations in appellant's amended complaint indicating that appellant and
No. 22AP-231                                                                                 7

Pastor Lee, on August 21, 2017, "held a private conference where '[Pastor] Lee asked
[appellant] about a past encounter that occurred with another Hillcrest Baptist Church
congregant over thirty years ago" after "[t]he church attendee had recently recognized
[appellant] as the man who had sexually molested him as a teenager." (Sept. 17, 2021
Decision at 1-2.) Appellant "acknowledged sexually molesting the attendee when the
attendee was a minor—and, indeed, admits the same to this Court." (Sept. 17, 2021
Decision at 2.)
       {¶ 21} On August 24, 2017, Pastor Lee conducted "a meeting at the church to discuss
[appellant's] admitted prior history. * * * On October 12, 2017, the Hillcrest Board of
Trustees, referred to as the 'Vision Team' at Hillcrest * * * convened a meeting and voted to
remove [appellant] from church leadership and church membership." (Sept. 17, 2021
Decision at 2.) The trial court, based on the allegations presented, granted appellees' partial
motion for judgment on the pleadings and dismissed appellant's claims for declaratory
judgment, breach of contract, and breach of fiduciary duties on the basis that it lacked
subject-matter jurisdiction over those claims pursuant to the ecclesiastical abstention
doctrine.
       {¶ 22} In opposing appellees' partial motion for judgment on the pleadings,
appellant asserted the church bylaws required notice of a special business meeting, and that
the August 24, 2017 meeting in which Pastor Lee informed the church body of appellant's
past conduct with a youth was improperly conducted. Appellant thus sought a declaratory
judgment based on the purported failure of appellees to follow their internal bylaws in
revoking appellant's leadership positions and membership in the church.
       {¶ 23} The trial court held, however, "[w]hether the Church acted arbitrarily and
capriciously in de-selecting [appellant's] membership and leadership * * * are
fundamentally non-justiciable questions pursuant to the ecclesiastical abstention
doctrine." (Sept. 17, 2021 Decision at 4.) In reaching that determination, the trial court
cited and discussed various provisions of the Hillcrest Baptist bylaws. Specifically, citing
Article II, Section 2 of the bylaws, providing in part that "[a]ll Officers, Vision Team
members, and Committee members shall be active members of Hillcrest Baptist Church in
good standing and not novice Christians," the trial court observed "the Bylaws * * *
expressly provide that eligibility to serve in Leadership is contingent on both Church
membership and adherence to Christian principles." (Emphasis sic.) (Sept. 17, 2021
No. 22AP-231                                                                                 8

Decision at 5.) The court noted that, under Article VI, Section 2 of the church's constitution,
"Leadership's duties include 'the administration of the church and the endeavors to fulfill
the policies and procedures of the scripture and of the church as outlined in the
constitution.' " (Emphasis sic.) (Sept. 17, 2021 Decision at 5.) The court further noted that
"[c]hurch membership, in turn, is governed by Article IV, Section 2 [of the constitution],
providing that: 'Members are expected to live daily in a Christian manner as explained in
the scriptures,' " and that "[u]ltimately, Article III, Section 3 states that: 'This Church
accepts the Holy Scriptures as its authority and guide in all matters pertaining to our belief,
faith, and daily walk of life.' " (Emphasis sic.) (Sept. 17, 2021 Decision at 5.) Finally, the
trial court observed that, pursuant to Article IV, Section 3, church membership "could be
terminated upon approval of the Vision Team * * * '[b]y erasure or exclusion because of
grossly immoral and non-Christian conduct.' " (Emphasis sic.) (Sept. 17, 2021 Decision at
5.)
       {¶ 24} In analyzing those internal documents of Hillcrest Baptist, the trial court held
in pertinent part:
              Simply put, for the Church, internal questions of membership,
              leadership, and governance are inextricably linked to their
              theology.

              Under those circumstances, the Court is unable to adjudicate
              the presence or absence of circumstances so irreconcilable with
              articles of faith as might necessitate procedural deviation from
              ordinary decision-making per the internal bylaws. Nor is the
              Court able to assess ultimate substantive ecclesiastical
              questions regarding membership and participation. Simply
              put, lacking any ability to adjudicate who can be a Church
              member or Church leader, and being unable to measure what
              theological weight to be given to particular faith infractions as
              might require deviance from the ordinary course, the Court is
              unable to assert subject matter jurisdiction over these causes of
              action. And, indeed, that sort of jurisprudential-theological
              impasse is the primary reason for the ecclesiastical abstention
              doctrine in the first place.

(Sept. 17, 2021 Decision at 5-6.)

       {¶ 25} On appeal, appellant argues he "narrowly contends" that: (1) appellees failed
to provide notice of a special business meeting conducted on or about August 24, 2017,
(2) appellees prevented appellant from attending a "Board of Trustees meeting on
No. 22AP-231                                                                                  9

October 12, 2017," during which appellant was "removed from his position on the Board of
Trustees without the opportunity to defend himself," and (3) during the meeting on
October 12, 2017, a voting member of each team was not present, and an individual was
permitted to cast a vote for appellant's removal in contravention of Hillcrest Baptist's
constitution and bylaws. (Appellant's Brief at 13.)
       {¶ 26} We note, at the outset, the parties in this case do not dispute that Hillcrest
Baptist is a congregational organization. In such circumstances, "this court must * * *
determine if the issues involve ecclesiastical or secular issues." Jones v. Wilson, 8th Dist.
No. 88890, 2007-Ohio-6484, ¶ 21. In this respect, "[c]ourts are * * * permitted to hear
controversies that are purely secular and require no inquiry into ecclesiastical matters."
State ex rel. First New Shiloh Baptist Church v. Meagher, 1st Dist. No. C-960371 (Apr. 16,
1997). Generally, courts may consider church disputes such as those in which "[t]he sole
issue concerns the ownership of real property." S. Ohio State Executive Offices of Church
of God v. Fairborn Church of God, 61 Ohio App.3d 526, 537 (2d Dist.1989). See also Jones
at ¶ 21 ("Where a dispute involves non-doctrinal contractual disputes, a civil court retains
jurisdiction."). However, if a court "has to inquire into church doctrine, and go beyond
completely neutral principles, then the court does not have jurisdiction to hear the dispute."
Id., citing Salzgaber v. First Christian Church, 65 Ohio App.3d 368, 372 (4th Dist.1989).
       {¶ 27} Accordingly, "courts have no role in determining ecclesiastical questions in
the process of resolving property disputes," and therefore "the First Amendment
commands civil courts to decide church property disputes without resolving underlying
controversies over religious doctrine." Bennett v. Evangelical Lutheran Church in Am., S.
Ohio SNYOD, 97 Ohio App.3d 786, 789 (10th Dist.1994). See also Turner v. Tri-Cty.
Baptist Church of Cincinnati, 12th Dist. No. CA2018-03-050, 2018-Ohio-4658, ¶ 16,
quoting Hutchison v. Thomas, 789 F.2d 392, 396 (6th Cir.1986) (noting "the 'neutral
principles' exception to the ecclesiastical abstention doctrine' applies only to cases involving
disputes over church property' * * * [and the doctrine] 'has never been extended to religious
controversies in the areas of church government, order and discipline, nor should it be' ").
Thus, matters involving "[c]hurch discipline, ecclesiastical government, or 'the conformity
of the members of the church to the standard of morals required of them' is beyond the
scope of review by a secular tribunal." Howard v. Covenant Apostolic Church, Inc., 124
Ohio App.3d 24, 28-29 (1st Dist.1997), quoting Watson at 728-29.
No. 22AP-231                                                                                10

       {¶ 28} In cases requiring inquiry as to whether a pastor "had been engaged in
wrongdoing," and "the heart of the inquiry would be whether or not the pastor should be
removed," such considerations implicate "an ecclesiastical issue" for which a trial court
lacks subject-matter jurisdiction. Robinson v. Freedom Faith Missionary Baptist Church,
2d Dist. No. 20232, 2004-Ohio-2607, ¶ 28. See also Meagher (an inquiry into church
finances to determine whether a pastor "engaged in wrongdoing, rendering him unqualified
as a pastor, and whether he should be removed for misconduct," would require "[d]elving
into the need or reason for disciplinary action," necessarily requiring a court to "review
ecclesiastical matters"). Similarly, Ohio courts have held "congregational * * * churches are
free from secular court scrutiny of their internal practices and discipline regarding the
membership of the congregation." Howard at 28, citing First Baptist Church of Glen Este
v. State, 591 F.Supp. 676 (S.D.Ohio 1983); Alexander v. Shiloh Baptist Church, 62 Ohio
Misc.2d 79 (1991).
       {¶ 29} In asserting the trial court erred in holding it lacked subject-matter
jurisdiction over his claims for declaratory judgment, breach of contract, and breach of
fiduciary duty, appellant characterizes the underlying dispute as simply a secular one
between a corporate member of a board and the corporation, and "merely contends"
appellees failed to follow their own constitution and bylaws. (Appellant's Brief at 17.)
       {¶ 30} Appellant's argument, however, ignores the broader issue (recognized by the
trial court) that the underlying dispute involves appellant's removal from church
membership based on disciplinary action taken by the church after appellant
"acknowledged sexually molesting" a current church attendee when "the attendee was a
minor." (Sept. 17, 2021 Decision at 2.) In support of its decision, the trial court relied in
part on Adkison v. Williams, 5th Dist. No. 18 CA 119, 2019-Ohio-4289, a decision we also
find instructive.
       {¶ 31} Under the facts of Adkison, the appellants, 31 current or former members of
a church, alleged they were "notified by leaders of the congregation that they were no longer
considered church members, and that these decisions were not made in accordance with
the congregational by-laws." Id. at ¶ 3. The appellants brought causes of action for
declaratory judgment, breach of fiduciary duty, breach of contract, and intentional
infliction of emotional distress. The appellees, which included the church, the church
pastor, and several trustees, filed a motion to dismiss for lack of subject-matter jurisdiction
No. 22AP-231                                                                               11

pursuant to Civ.R. 12(B)(1). The trial court granted the motion based on lack of subject-
matter jurisdiction.
        {¶ 32} On appeal, the appellants argued the trial court "erroneously applied the
ecclesiastical abstention doctrine to the question before it of appellants' church
membership removal." Id. at ¶ 19. The court in Adkison rejected that argument, holding
in part:
               [A]s much as appellants in this instance seek to couch this
               dispute as a straightforward question regarding the bylaws on
               congregational voting, we are persuaded upon review that this
               dispute presents a question of internal church governance. In
               particular, we observe additional provisions under the Mount
               Calvary Baptist Church bylaws require that the final step
               regarding dismissal of membership for conduct reasons is to
               have the deacon board "take it to the church," according to
               Chapter 18, verses 15-17 of the Gospel of Matthew in the New
               Testament. * * * This type of scriptural interpretation is clearly
               outside of the ambit of a court of law pursuant to the
               requirements of the First Amendment. * * * Thus, under the
               circumstances before us in this matter, we hold the question of
               whether appellants were wrongfully dismissed from
               membership according to the written procedural mechanisms
               of the church bylaws involved an ecclesiastical question that
               the trial court, under Civ.R. 12(B)(1), correctly abstained from
               resolving.

Id. at ¶ 21.

        {¶ 33} In Howard, a case also involving a church membership dispute, the plaintiff
brought an action against the defendants (a church and several of its church officers)
alleging he was "wrongfully disfellowed" from membership in the church during a meeting
he was not permitted to attend. Howard at 28. The plaintiff in that case argued, similar to
appellant in the instant case, that because the church is "a non-profit corporation organized
under Ohio law," it "is therefore governed by the rules and regulations of the statute
requiring the corporation's adherence to its constitution and by-laws" and that, "as a
member of the Church, he has a right to sue to require the corporation to follow its by-laws."
Id. at 30. The court in Howard rejected the appellant's argument that "the trial court had
jurisdiction to determine whether his expulsion from membership was undertaken in
accordance with the Church's by-laws and procedures." Id. at 29.             In reaching that
No. 22AP-231                                                                                   12

determination, the court observed that "membership in the Church is not the same as
membership or trusteeship in the corporation." Id. at 30.
       {¶ 34} In the present case, as outlined by the trial court in its decision granting
appellees' partial motion for judgment on the pleadings, membership requirements are set
forth in the church's bylaws and constitution. Article III, Section 3 of the constitution
provides in part that the church "accepts the Holy Scriptures as its authority and guide in
all matters pertaining to our belief, faith, and daily walk in life." Article IV, Section 2 of the
constitution addresses church membership, with corresponding sections pertaining to
qualifications, duties, and termination. With respect to duties, members "are expected to
live daily in a Christian manner as explained in the scriptures, to attend teaching and
worship services regularly and to be good stewards of their time and wealth as God has
prospered them."      Upon "approval of the Vision Team, church membership can be
terminated in one of the four" specified methods, including "[b]y erasure or exclusion
because of grossly immoral and non-Christian conduct." (Article IV, Section 3 of the
Hillcrest Baptist Constitution.) Article VI, Section 2 of the constitution provides in part
that the Vision Team "is accountable to the Church body and is totally responsible for the
administration of the church and the endeavors to fulfill the policies and procedures of the
scripture and of the church as outlined in the constitution." Article II, Section 2 of the
bylaws provides: "All Officers, Vision Team members, and Committee members shall be
active members of Hillcrest Baptist Church in good standing and not novice Christians."
       {¶ 35} Following the vote by the Hillcrest Baptist Vision Team to remove appellant
from membership, the Vision Team sent a letter to appellant outlining the basis for his
removal from membership. The reasons listed included: (1) "[p]urposely not telling us of
past abusive actions so that no restrictions would be on him from working and building
relationships with kids," (2) "[s]howing little signs of a repentant and broken spirit over
past actions where kid's lives were hurt and damaged through his abusive actions and
showing lack of regard to the feelings of those same victims today," and (3) "[n]ot living up
to the Hillcrest Covenant Agreement to protect the witness and reputation of Christ and
His church here at Hillcrest." (Wright and Cooper Depos., Ex. 5.)
       {¶ 36} As noted, matters of "[c]hurch discipline, ecclesiastical government, or 'the
conformity of the members of the church to the standard of morals required of them' is
beyond the scope of review by a secular tribunal." Howard at 28-29, citing Watson at 28-
No. 22AP-231                                                                               13

29. Stated otherwise, "secular courts will not inquire into whether disfellowship or
expulsion from church membership was in accordance with church by-laws or regulations."
Id. at 29.
       {¶ 37} Upon review, we find no error with the trial court's determination that, based
on the allegations presented, it was "unable to adjudicate the presence or absence of
circumstances so irreconcilable with articles of faith as might necessitate procedural
deviation from ordinary decision-making per the internal bylaws," nor would it be able,
under neutral principles of law, to "assess ultimate substantive ecclesiastical questions
regarding membership and participation." As recognized by the trial court, the instant
dispute, involving questions as to the propriety of church discipline and the "theological
weight to be given to particular faith infractions," would necessarily require the review of
ecclesiastical matters over which the court lacked subject-matter jurisdiction. (Sept. 17,
2021 Decision at 5.)
       {¶ 38} Accordingly, based on this court's de novo review, the trial court did not err
in holding it lacked subject-matter jurisdiction over appellant's claims for declaratory
judgment, breach of contract, and breach of fiduciary duty. Appellant's first assignment of
error is not well-taken and is overruled.
       {¶ 39} Under his second assignment of error, appellant asserts the trial court erred
in granting summary judgment in favor of appellees as to his remaining claims for
defamation, invasion of privacy, breach of confidentiality, negligence, intentional infliction
of emotional distress, and clergy malpractice.
       {¶ 40} In accordance with the provisions of Civ.R. 56(C), a trial court shall grant
summary judgment if the filings in the action, including the pleadings and affidavits, "show
that there is no genuine issue as to any material fact and that the moving party is entitled
to judgment as a matter of law." Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio St.3d
314, 2002-Ohio-2220, ¶ 24. This court's review of a trial court's decision on summary
judgment is "de novo." Id.
       {¶ 41} Appellant first contends he presented the trial court with genuine issues of
material fact as to his claim for defamation. In support, appellant argues Cooper, a 40-year
member of Hillcrest Baptist, provided deposition testimony that, during the church
meeting on August 24, 2017, Pastor Lee related he had spoken with unnamed professionals
who indicated appellant had an "incurable disease," and that these professionals told him
No. 22AP-231                                                                                   14

appellant was "grooming children." (Appellant's Brief at 32.) Appellant maintains these
statements are false, and that there is no evidence he has an incurable disease.
       {¶ 42} Appellant's amended complaint included claims for defamation, libel,
slander, and false-light invasion of privacy. Because those claims are interrelated, we will
consider them together. In general, "[d]efamation, which includes both slander and libel,
is the publication of a false statement ' "made with some degree of fault, reflecting
injuriously on a person's reputation, or exposing a person to public hatred, contempt,
ridicule, shame or disgrace, or affecting a person adversely in his or her trade, business or
profession." ' " Savoy v. Univ. of Akron, 10th Dist. No. 13AP-696, 2014-Ohio-3043, ¶ 17,
quoting Jackson v. Columbus, 117 Ohio St.3d 328, 2008-Ohio-1041, ¶ 9, quoting A & B-
Abell Elevator Co. v. Columbus/Cent. Ohio Bldg. & Constr. Trades Council, 73 Ohio St.3d
1, 7 (1995). The term " '[s]lander' refers to spoken defamatory words, while 'libel' refers to
written or printed defamatory words." Id., citing Matikas v. Univ. of Dayton, 152 Ohio
App.3d 514, 2003-Ohio-1852, ¶ 27 (2d Dist.).
       {¶ 43} In order to "prevail on a defamation claim, whether libel or slander, a plaintiff
must prove the following elements: (1) a false statement, (2) about the plaintiff, (3) was
published without privilege to a third party, (4) with fault or at least negligence on the part
of the defendant, and (5) the statement was either defamatory per se or caused special harm
to the plaintiff." Id. at ¶ 18, citing Schmidt v. Northcoast Behavioral Healthcare, 10th Dist.
No. 10AP-565, 2011-Ohio-777, ¶ 8, citing McPeek v. Leetonia Italian-Am. Club, 174 Ohio
App.3d 380, 2007-Ohio-7218, ¶ 8 (7th Dist.). Under Ohio law, "[s]ubstantial truth is a
complete defense to defamation." Dudee v. Philpot, 1st Dist. No. C-180280, 2019-Ohio-
3939, ¶ 11. Further, "[e]xpressions of opinion are generally protected under Ohio law."
Byrne v. Univ. Hosps., 8th Dist. No. 95971, 2011-Ohio-4110, ¶ 12.
       {¶ 44} Although "related, false light and defamation are different causes of action."
Dudee at ¶ 82. A claim for false-light invasion of privacy occurs when "[o]ne who gives
publicity to a matter concerning another that places the other before the public in a false
light is subject to liability to the other for invasion of privacy if (a) the false light in which
the other was placed would be highly offensive to a reasonable person and (b) the actor had
knowledge of or acted in reckless disregard as to the falsity of the publicized matter and the
false light in which the other would be placed." Welling v. Weinfeld, 113 Ohio St.3d 464,
2007-Ohio-2451, syllabus.
No. 22AP-231                                                                                15

          {¶ 45} The primary distinction between defamation and false-light is "the
information at issue must be 'publicized' which is different than 'published.' " Dickinson v.
Spieldenner, 6th Dist. No. L-16-1041, 2017-Ohio-667, ¶ 29, quoting Welling at ¶ 52. Stated
otherwise, "the information is disseminated to 'the public at large, or to so many persons
that the matter must be substantially certain to become public knowledge.' " Id., quoting
Welling at ¶ 53. Further, "false-light invasion of privacy defendants are afforded at least as
much protection as defamation defendants." Id. at ¶ 30. Accordingly, "the defense of
qualified privilege may apply," and "the same reasons that necessitate the dismissal of a
defamation claim may support the dismissal of a false-light claim." Id.
          {¶ 46} Under Ohio law, "[t]he elements of qualified privilege are: '[A] defendant
must establish that (1) he acted in good faith; (2) there was an interest to be upheld; (3) the
statement was limited in its scope to the purpose of upholding that interest; (4) the occasion
was proper; and (5) the publication was made in a proper manner and only to proper
parties.' " Janiszewski v. Belmont Career Ctr., 7th Dist. No. 16 BE 0009, 2017-Ohio-855,
¶ 85, quoting Mosley v. Evans, 90 Ohio App.3d 633, 636 (11th Dist.1993). Further, "[a]
qualified privilege may be defeated only by clear and convincing evidence of actual malice
on the part of the defendant." Id. at ¶ 86, citing Jacobs v. Frank, 60 Ohio St.3d 111, 114-15
(1991).
          {¶ 47} In McCartney v. Oblates of St. Francis deSales, 80 Ohio App.3d 345, 354-55
(6th Dist.1992), the court discussed, in the context of a defamation action, the defense of
qualified privilege, holding in relevant part:
                Even in cases where a plaintiff has established a prima facie
                case of defamation, a defendant may invoke the defense of
                qualified privilege. Hahn v. Kotten (1975), 43 Ohio St.2d 237,
                243 * * *. A publication is privileged when it is " 'fairly made by
                a person in the discharge of some public or private duty,
                whether legal or moral, or in the conduct of his own affairs, in
                matters where his interest is concerned.' " As stated by the
                Hahn court, a publication is:

                "* * * conditionally or qualified privileged where circumstances
                exist, or are reasonably believed by the defendant to exist,
                which cast on him the duty of making a communication to a
                certain other person to whom he makes such communication
                in the performance of such duty, or where the person is so
                situated that it becomes right in the interests of society that he
                should tell third persons certain facts, which he in good faith
No. 22AP-231                                                                             16

              proceeds to do. This general idea has been otherwise expressed
              as follows: A communication made in good faith on any subject
              matter in which the person communicating has an interest, or
              in reference to which he has a duty, is privileged if made to a
              person having a corresponding interest or duty, even though it
              contains matter which, without this privilege, would be
              actionable, and although the duty is not a legal one, but only a
              moral or social duty of imperfect obligation. The essential
              elements of a conditionally privileged communication may
              accordingly be enumerated as good faith, an interest to be
              upheld, a statement limited in its scope to this purpose, a
              proper occasion, and publication in a proper manner and to
              proper parties only. The privilege arises from the necessity of
              full and unrestricted communication concerning a matter in
              which the parties have an interest or duty, and is not restricted
              within any narrow limits."

(Citations omitted.)

       {¶ 48} In the present case, the relevant and largely undisputed facts as set forth in
the trial court's summary judgment decision (and outlined above) indicate appellant and
Pastor Lee held a private conference on August 21, 2017, at which time Pastor Lee
questioned appellant about " 'a past encounter that occurred with another Hillcrest Baptist
Church congregant over thirty years ago.' " The church attendee, "now an adult, had
recently recognized [appellant] as the man that sexually molested him when he was fifteen
years old." (Apr. 4, 2022 Decision at 3.) Appellant "admitted in discovery to a pattern of
sexually abusing young boys," and he "admitted having previously molested the then-teen"
congregant. Appellant also acknowledged in his deposition that this congregant was not
"the only minor" he had touched inappropriately. (Apr. 4, 2022 Decision at 4.) Despite
acknowledging his conduct with "minors while they slept," appellant "took exception to
characterizing that conduct as molestation." (Apr. 4, 2022 Decision at 5.)
       {¶ 49} After confronting appellant as to this history, "Pastor Lee held an emergency
meeting at the Church to discuss [appellant's] admitted history of sexual abuse." Pastor
Lee informed members of the congregation "that he'd consulted with professionals at
Netcare, who opined in turn that [appellant] had an incurable disease, and that his conduct
at the Church amounted to grooming children." (Apr. 4, 2022 Decision at 5.)
       {¶ 50} The trial court found, even assuming appellant could demonstrate the
statements at issue were defamatory, they were made pursuant to a qualified privilege. In
No. 22AP-231                                                                                              17

finding that appellees were protected by a qualified privilege, the trial court noted the
summary judgment evidence indicated that "Pastor Lee, as the leader of his congregation,
brought [appellant's] admissions to Church Leadership and the parents of children who
had interactions with [appellant]." The trial court held in part: "Clearly, Pastor Lee had a
duty to make this disclosure in order to protect the members of his congregation. This is
especially true given the fact that the individual who recognized [appellant] was concerned
that [appellant] was engaging in the same grooming behaviors with the children of the
congregation that he had experienced when he was a teenager." The trial court further
found "Pastor Lee did not share [appellant's] prior misconduct of abusing children beyond
those who had a legitimate interest in knowing." Finally, the trial court addressed the issue
of malice, finding "there is no record evidence that Pastor Lee's statements were made with
either knowledge that the statements were false or reckless disregard as to their truth or
falsity." (Apr. 4, 2022 Decision at 10.)
        {¶ 51} Ohio courts have considered the issue of a qualified privilege defense to a
defamation claim in instances where parties share a common interest in the well-being of
minors. See McCartney at 356 (qualified privilege existed as a matter of law with respect
to school principal's statements to parents of students who had been interacting with the
plaintiff-teacher that the plaintiff had been convicted of "corrupting a minor" because, "[a]s
a matter of public policy, educators and parents share a common interest in the training,
morality and well-being of the children in their care" and, as a result of this shared interest,
a relationship exists "in which a right, and in many instances a duty, to communicate
information * * * arises"). Ohio courts have also recognized the existence of a qualified
privilege as to "church interests." See Mosley at 637 (church deacons entitled to defense of
qualified privilege regarding letter distributed to church congregation concerning "various
church interests" and expressing deacons' belief that reverend's health problems prevented
him from performing his duties effectively); Austin v. Peterson, 9th Dist. No. 2735-M
(Jan. 13, 1999), citing Baker v. Spinning Rd. Baptist Church, Inc., 2d Dist. No. 17052
(Sept. 11, 1988) ("church members have an interest in the actions taken by a board
concerning an employee of the church").1


1 Restatement of the Law, Torts, § 596, comment d, states in part: "The common interest of members of
religious, fraternal, charitable or other non-profit associations, whether incorporated or unincorporated, is
recognized as sufficient to support a privilege for communications among themselves concerning the
No. 22AP-231                                                                                                  18

        {¶ 52} Courts in other jurisdictions "have recognized a qualified privilege for
communications made in the context of church discipline." Marks v. Estate of Hartgerink,
528 N.W.2d 539, 546 (Iowa 1995) (holding it "appropriate to apply a qualified privilege to
statements made in the context of a church disciplinary proceeding"); Cargill v. Greater
Salem Baptist Church, 215 S.W.3d 63, 68 (Ky.App.2006) (applying qualified privilege to
alleged defamatory statements made by church disciplinary committee "in the course of a
church disciplinary matter"); Dillavou v. Schaffner, Minn. App. No. C7-94-362 (July 19,
1994) (even if statements were defamatory, qualified privilege covered statements made by
members of church to fellow members at church meetings regarding parishioner's
expulsion from church as such statements pertained to "matters of legitimate common
interest to the church congregation" and therefore defendants "had a qualified privilege to
publish them among themselves").
        {¶ 53} It is well-settled that "[t]he purpose of a qualified privilege is to protect
speakers in circumstances where there is a need for full and unrestricted communication
concerning a matter in which the parties have an interest or duty." Austin. Stated
otherwise, "whether the interest to be upheld is sufficient depends on whether the speaker
and the listener possess a common interest in the communication." Id. Further, "[w]here
the circumstances of the occasion for the alleged defamatory communication are not in
dispute, the determination of whether there is a qualified privilege is a question of law for
the trial court." McCartney at 355.
        {¶ 54} Upon review, we find no error with the trial court's determination that
"Pastor Lee had a duty to make this disclosure in order to protect the members of his
congregation" (i.e., that the statements at issue were protected as communications in which
the speaker had an interest in the subject matter and a duty to convey to the recipients
sharing a common interest in the communications). (Apr. 4, 2022 Decision at 10.) See,
e.g., Terry v. Davis Community Church, 131 Cal.App.4th 1534, 1547 (2005) (qualified
privilege attached to allegedly defamatory statements regarding child molestation during
investigation prompted by parents of a church youth group where statements occurred in
context of ongoing discussion about protection of children at church).


qualifications of the officers and members and their participation in the activities of the society. This is true
whether the defamatory matter relates to alleged misconduct of some other member which makes him
undesirable for continued membership, or the conduct of a prospective member."
No. 22AP-231                                                                                19

       {¶ 55} The undisputed facts indicate that appellant, who was involved in youth
ministry at the church and was required to undergo a background check to serve in that
ministry, had not disclosed past conduct until confronted by Pastor Lee (and only after a
current congregant revealed a past incident of abuse). The alleged defamatory statements
were made in the context of church proceedings involving the church's Vision Team and
parents of teens who may have had interactions with appellant. During the meeting, Pastor
Lee informed "the parents of [appellant's] past actions so that we could see if there was any
abuse that had taken place with kids of our community." (Lee Depo. at 40.) According to
Pastor Lee, "[o]nce I learned of his past actions, I was concerned that it could have
happened." (Lee Depo. at 41.) Here, the summary judgment evidence fails to demonstrate
a genuine issue of material fact as to whether the statements at issue were made in good
faith, with a legitimate church interest to be upheld, limited in scope and made in a proper
manner to the proper parties. Based on this court's de novo review, we agree with the trial
court that, as a matter of law, the alleged defamatory statements, involving
communications between appellees and members of the congregation sharing a common
interest, were protected by a qualified privilege.
       {¶ 56} Further, we agree with the trial court that the evidence on summary judgment
did not create a genuine issue of material fact as to whether appellees acted with malice.
Under Ohio law, where a defendant has a qualified privilege regarding statements, "that
privilege can be defeated only by a clear and convincing showing that the communication
was made with actual malice." Byvank v. Fidelity Orthopedic, Inc., 2d Dist. No. 17465
(May 28, 1999). In such a "qualified privilege case, 'actual malice' is defined as acting with
knowledge that the statements are false or acting with reckless disregard to their truth or
falsity." Id.
       {¶ 57} However, "[i]t is not enough to prove the falsity of the statement, but a
plaintiff 'must prove with convincing clarity that defendant was aware of the high
probability of falsity.' " Id. Thus, "[t]o establish that the statements were made with
'reckless disregard,' sufficient evidence must be presented by the plaintiff to lead a court to
find that the defendant had 'serious doubts' as to the truth of the publication." Id. In this
respect, "[a] court is likely to find reckless disregard 'where a story is fabricated by the
defendant, is the product of his imagination, or is based wholly on an unverified anonymous
telephone call.' " Id., quoting St. Amant v. Thompson, 390 U.S. 727, 732 (1968). Further,
No. 22AP-231                                                                                   20

"the Ohio Supreme Court has held that failure to investigate the truth of the communication
is not of itself enough to refute the qualified privilege defense, as 'mere negligence is not
enough to establish actual malice.' " Id., quoting Dale v. Ohio Civ. Serv. Emp. Assn., 57
Ohio St.3d 112, 118 (1991).
       {¶ 58} As previously discussed, the statements at issue were motivated by a "church
interest," i.e., involving an underlying church discipline matter, as well as an interest in
protecting minors. Further, the statements at issue had a "factual foundation" based on
appellant's own admissions as to his past activity. See Mosley at 638 (no malice where
church deacons "did have a factual foundation for their opinion concerning the effect of
[the pastor's] health on his performance").
       {¶ 59} Accordingly, as there are no genuine issues of material fact that the
statements at issue are entitled to a qualified privilege, we find no error with the trial court's
determination that appellees are entitled to judgment as a matter of law on appellant's
claims of defamation, slander, libel, and false-light invasion of privacy.
       {¶ 60} Appellant further contends the trial court erred in failing to find genuine
issues of material fact as to his claims for invasion of privacy. Appellant acknowledges the
record on summary judgment indicates he disclosed his conduct to members of the church
before the congregational meeting on August 24, 2017, but maintains he only told members
of the church about his past after Pastor Lee told him he would be informing members of
the congregation what he had learned. According to appellant, he "only reached out to
members of the church after this exchange with [Pastor] Lee, as he wanted the opportunity
to defend himself." (Appellant's Brief at 40.)
       {¶ 61} In order to establish a claim for invasion of privacy through publicity, a
plaintiff must prove the following elements: "(1) communication of the matter to the public
at large or to so many persons that the matter is substantially certain to become one of
public knowledge, (2) disclosure of facts concerning the individual's private life, (3) the
matter publicized must be highly offensive and objectionable to a reasonable person of
ordinary sensibilities, (4) the communication must be intentional, not negligent, and
(5) the matter publicized is not of legitimate concern to the public." Dautartas v. Abbott
Labs., 10th Dist. No. 11AP-706, 2012-Ohio-1709, ¶ 65, citing Killilea v. Sears, Roebuck &
Co., 27 Ohio App.3d 163, 166-67 (10th Dist.1985).
No. 22AP-231                                                                                21

          {¶ 62} Construing the allegations most strongly in favor of the non-moving party,
we find no genuine issue of material fact as to appellant's claim for invasion of privacy. As
previously discussed, the matter communicated arose out of an internal church
investigation of an accusation involving appellant, who at the time was serving in the
church's youth ministry. Significantly, the allegations of appellant's past sexual conduct
were not unsubstantiated but rather by appellant's own admission, confirmed.               The
subsequent congregational meeting, restricted to members of the Vision Team and parents
of youth, involved a discussion of that past conduct in the context of determining whether
church youth were at risk. We conclude, as a matter of law, the comments were of
legitimate concern to the members of the congregation. See, e.g., Bertsch v.
Communications Workers of Am., Local 4302, 101 Ohio App.3d 186, 193 (9th Dist.1995)
(comments regarding the plaintiff's job performance, although "not matters of general
public concern," were "matters of legitimate concern to the members of the union" and were
made to members in the context of a labor dispute and, as such, did not support an action
of invasion of privacy); Terry at 1457 ("issue as to whether or not an adult who interacts
with minors in a church youth program has engaged in an inappropriate relationship with
any of the minors is clearly a matter of public interest" based on society's interest in
protecting minors, "particularly in places such as church programs that are supposed to be
safe").
          {¶ 63} Appellant next contends genuine issues of material fact remain as to his claim
for breach of confidentiality. In support, appellant cites to Biddle v. Warren Gen. Hosp.,
86 Ohio St.3d 395 (1999), paragraph one of the syllabus, in which the Supreme Court of
Ohio held that "an independent tort exists for the unauthorized, unprivileged disclosure to
a third party of nonpublic medical information that a physician or hospital has learned
within a physician-patient relationship." Appellant points to the deposition testimony of
congregant Cooper who testified that "if he ever had a meeting with his pastor in which he
confessed a past sin, he would expect confidentiality." (Appellant's Brief at 42.)
          {¶ 64} While appellant appears to equate the conduct at issue to a clergy's
obligations to maintain the confidentiality of a penitent's confession, the facts on summary
judgment do not support such a characterization. Specifically, the undisputed facts do not
No. 22AP-231                                                                                             22

indicate that appellant sought out Pastor Lee for counseling or to confess a past sin;2 rather,
Pastor Lee, after learning of the past conduct of appellant from a current congregant, sought
out appellant to inquire about the truth of those allegations. As noted by appellees, the
summary judgment evidence does not suggest appellant was seeking spiritual consultation,
nor did Pastor Lee provide testimony as to a confession or confidential communication
made for religious counseling. See, e.g., McFarland v. W. Congregation of Jehovah's
Witnesses, Lorain, Ohio, Inc., 9th Dist. No. 15CA010740, 2016-Ohio-5462, ¶ 13, quoting
Trammel v. United States, 445 U.S. 40, 51 (1980) (noting the clergy-penitent privilege
" 'recognizes the human need to disclose to a spiritual counselor, in total and absolute
confidence, what are believed to be flawed acts or thoughts and to receive [spiritual]
consolation and guidance in return' "). Accordingly, the trial court did not err in granting
summary judgment in favor of appellees as to appellant's claim for breach of confidentiality.
        {¶ 65} Appellant also contends genuine issues of material fact remain as to his claim
for negligence. We disagree. Appellant relies again on his contention the facts implicate
the cleric-penitent privilege (i.e., concerning the confidentiality of a confession), an issue
we have addressed and rejected above. Upon review, we agree with appellees that appellant
has failed to identify a duty to maintain confidentiality under the facts of this case that
would support his claim for negligence. As also noted by appellees, the mandatory
reporting obligations of R.C. 2151.421, in fact, impose a requirement on members of the
clergy to report suspected child abuse (as illustrated in this case through the deposition
testimony of Pastor Lee who stated that, upon contacting a health services agency
(Netcare), he was informed of a mandatory reporting requirement based on the
information he had received). See, e.g., Carovac v. Lake Cty. Bd. of Dev.
Disabilities/Deepwood, N.D.Ohio No. 1:19 CV 2344 (Sept. 9 2020) (alleged defamatory
statement "protected by the mandatory reporting statutes" and entitled to qualified
privilege); Johnson v. Aultman Hosp., 5th Dist. No. 2017 CA 00145, 2018-Ohio-1268, ¶ 45
(based on "mandatory reporting requirement," the appellees had "qualified privilege" to
report the appellant's termination).


2 As found by the trial court, the record evidence indicates that appellant "took exception to characterizing
[his] conduct as molestation" or even as immoral. (Apr. 4, 2022 Decision at 5.) In response to an inquiry
whether he knew touching minors in the groin area "was wrong," appellant responded: "Did not consider it
wrong, no." (Tharp Depo. at 27.)
No. 22AP-231                                                                                 23

       {¶ 66} Appellant next asserts he presented the trial court with operative facts which
would allow an inference that appellees intentionally inflicted emotional distress upon him.
Appellant maintains that statements during the congregational meeting regarding an
incurable disease, based on unnamed professionals who had never interacted with him,
were meant to humiliate and embarrass him.
       {¶ 67} In order to recover for a claim for intentional infliction of emotional distress,
a plaintiff is required "to show that (1) defendant intended to cause emotional distress, or
knew or should have known that actions taken would result in serious emotional distress;
(2) defendant's conduct was extreme and outrageous; (3) defendant's actions proximately
caused plaintiff's psychic injury; and (4) the mental anguish plaintiff suffered was serious."
Hanly v. Riverside Methodist Hosp., 78 Ohio App.3d 73, 82 (10th Dist.1991), citing Pyle v.
Pyle, 11 Ohio App.3d 31, 34 (8th Dist.1983).
       {¶ 68} Liability as to a claim for intentional infliction of emotional distress " ' "does
not extend to mere insults, indignities, threats, annoyances, petty oppressions, or other
trivialities." ' " Moore v. Impact Community Action, 10th Dist. No. 12AP-1030, 2013-Ohio-
3215, ¶ 15, quoting Mowery v. Columbus, 10th Dist. No. 05AP-266, 2006-Ohio-1153, ¶ 49,
quoting Yeager v. Local Union 20, Teamsters, Chauffeurs, Warehousemen & Helpers of
Am., 6 Ohio St.3d 369, 375 (1983). Instead, "liability is found only where the conduct is 'so
outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.
Generally, the case is one in which the recitation of the facts to an average member of the
community would arouse his resentment against the actor, and lead him to exclaim,
"Outrageous!" ' " Id., quoting Yeager, quoting Restatement of the Law 2d, Torts, Section
46(1) (1965) .
       {¶ 69} As indicated, appellant contends he suffered emotional distress as a result of
Pastor Lee informing the congregation he had an incurable disease when the only support
for this contention was the "supposed unnamed 'professionals' who had never seen or
interacted with [appellant]." (Appellant's Brief at 47.)
       {¶ 70} The record on summary judgment fails to create a genuine issue of material
fact that the conduct at issue, arising out of an internal church investigation, rose to the
level of extreme and outrageous behavior necessary to support a claim for intentional
infliction of emotional distress, nor does the record present a genuine issue of material fact
No. 22AP-231                                                                                   24

as to whether appellees' intent, based on concerns pertaining to the protection of minors,
was to cause appellant emotional distress. Further, we have previously determined, as did
the trial court, that the communications at issue were protected by a qualified privilege.
See, e.g., Smith v. Ameriflora, 1992, Inc., 96 Ohio App.3d 179, 189 (10th Dist.1994) ("Ohio
courts have recognized that the qualified privilege defense is applicable to actions for
intentional infliction of emotional distress."); Gintert v. WCI Steel, Inc., 11th Dist. No.
2002-T-0124, 2007-Ohio-6737 ("When a privilege, qualified or absolute, attaches to
statements made in a defamation action, those statements remain privileged for the
purpose of derivative claims such as intentional infliction of emotional distress and tortious
interference with a business relationship.").
       {¶ 71} Appellant also contends the trial court erred in granting summary judgment
as to a claim of clergy malpractice. We disagree.
       {¶ 72} Clergy malpractice has been defined as "the failure to exercise the degree of
care and skill normally exercised by members of the clergy in carrying out their professional
duties." Stewart v. W. Ohio Conf. of the United Methodist Church, 10th Dist. No. 02AP-
974, 2003-Ohio-3885, ¶ 37, citing Byrd v. Faber, 57 Ohio St.3d 56, 57 (1991). The Supreme
Court has held that "in order to generate a cause of action for clergy malpractice, the cleric's
behavior must 'fall outside the scope of other recognized torts.' " Id., quoting Strock v.
Pressnell, 38 Ohio St.3d 207, 212 (1988). Accordingly, if a "cleric's behavior fits within an
established category of liability, * * * it would be redundant to simultaneously hold the cleric
liable for clergy malpractice." Id.
       {¶ 73} In the present case, appellant brought claims for ordinary negligence, breach
of confidentiality and breach of fiduciary duties, and his claim for clergy malpractice does
not implicate behavior beyond the scope of those claims. Stewart at ¶ 38 (appellant has
failed to allege activity "for which recovery in tort is not available," and therefore "[t]o allow
recovery for clergy malpractice on the basis of this same conduct would be to grant a
redundant remedy"). See also Alexander v. Culp, 124 Ohio App.3d 13, 19 (8th Dist.1997)
("A cause of action for clergy malpractice is not available when other torts provide a
remedy.").
       {¶ 74} Based on this court's de novo review of the record, the trial court did not err
in granting summary judgment in favor of appellees on appellant's claims for defamation,
libel, slander, invasion of privacy, false-light invasion of privacy, breach of confidentiality,
No. 22AP-231                                                                              25

negligence, intentional infliction of emotional distress, and clergy malpractice.
Accordingly, appellant's second assignment of error is not well-taken and is overruled.
       {¶ 75} Based on the foregoing, appellant's two assignments of error are overruled,
and the judgment of the Franklin County Court of Common Pleas is hereby affirmed.
                                                                      Judgment affirmed.

                          DORRIAN and MENTEL, JJ., concur.

                                  _______________